DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claim amendment with remarks April 8, 2021. Claims 1, 3-6, 8-9, 12, 14-17, 19-20 and 22 have been amended. Claims 1-22 are remain pending. This communication is considered fully responsive and sets forth below.
3.	Claim 112(a) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(a) is withdrawn.
4.	Claims Art Rejections: Applicants’ amendments with arguments filed April 8, 2021 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.

Allowable Subject Matter
5.	Claims 1-22 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Kim et al. (US 2018/0034609) and Xiong et al. (US 10,666,334) are generally directed to various aspects of the multiple-input and multiple-output (MIMO) space-time block code (STBC) scheme using an uplink resource, wherein the data is allocated, according to the STBC scheme, to remaining symbols except orthogonal frequency division multiplexing (OFDM) symbols for a reference signal; the e-NodeB (eNB) capable to establish a communication connection with a user equipment (UE) in a communication network, the eNB comprising processing circuitry to transmit a downlink (DL) beamforming training reference signal (BF-TRS) to a user equipment (UE) using transmit beamforming weights. 
However, in consideration of the claim amendment with arguments/remarks filed April 8, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“receive a Sidelink Control Information (SCI) message comprising DMRS-related information, the DMRS-related information indicating one of the plurality of types of DMRS patterns;” and “perform a Physical Sidelink Shared Channel (PSSCH) transmission according to the one of the plurality of types of DMRS patterns indicated by the SCI message,” as specified in claim 1. 
Similar limitations are included in claim 12. 
Dependent claims 2-11 and 13-22 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473